Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            
                                                             DETAILED ACTION
§ 1.198  Reopening after a final decision of the Board of Patent Appeals and Interferences.
When a decision by the Board of Patent Appeals and Interferences on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114 or § 41.50 of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.
The examiner has specific knowledge of the existence of particular references that indicate non-patentability of the appealed claims.  Therefore, prosecution is re-opened, and a new art rejection on the merits is presented below.  See MPEP 1214.04.
A Technology Center Director has authorized re-opening prosecution under 37 CFR 1.198 for the purpose of entering the new rejection. 

/JAMES A KRAMER/Director, Art Unit 2400                                                                                                                                                                                                        


Claims 1-19 are currently pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golenski (US 2009/0259349 A1) in view of Hergesheimer et al. (US 2018/0103355 A1).
Regarding claim 1, Golenski discloses a vehicle comprising: a processor configured to (Figs. 2-3 disclose a vehicle comprises an on boarding monitoring/control module which includes a processor 302 and a memory 308);
 send data, for transmission to a remote computer, to a smartphone in communication with the processor (Paragraphs 0020, 0032-0034 disclose the wireless device configured to communicate between the vehicle (vehicle diagnostic system) and the remote wireless device. Wireless device 402 may be a mobile phone connected to the vehicle communications system 200 via a Bluetooth connection, communicating with the vehicle communications system via Bluetooth transceiver 208.  When a user enters vehicle 400, the user may sync the wireless device 402 and the vehicle communications system 200 according to standard Bluetooth synching procedures.  The vehicle communications system 200 may include a unique Bluetooth ID for use by the wireless device 402 in establishing a Bluetooth connection.  Once the Bluetooth connection is established, the user of the wireless device 402 may communicate with the vehicle communications system 200 (send data to a smartphone in communication with the vehicle processor)). 
Golenski does not disclose the mechanism of the sending responsive to a determination that a remote cellular connection cannot be established via a modem of the vehicle, and the data including an instruction for the smartphone to transmit the data to the remote computer.

 In an analogous art, Hergesheimer discloses the sending responsive to a determination that a remote cellular connection cannot be established via a modem of the vehicle (Paragraphs 0031, 0034-0037, 0040, 0043, 0049,  disclose the telematics units can include a radio transceiver, such as a cellular modem, which can be utilized to communicate with the remote server systems. When a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device),
 and the data including an instruction for the smartphone to transmit the data to the remote computer (Paragraphs 0034-0037 disclose when a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication device.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when a network connection is unavailable and to optimize the transmission of data across the network and command data can be utilized when the mobile communications device transmits data to/from the vehicle telematics device and remote server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 2, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to send an instruction to the smartphone to delete the data, responsive to a successful transmission of the data by a cellular modem in communication with the process (Paragraph 0049-0050 disclose the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 3, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to send an instruction to the smartphone to delete the data, responsive to a successful transmission of the data by the vehicle computer using a local Wi-Fi connection (Paragraphs 0049-0050 disclose the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached. Paragraphs 0032-0033 disclose any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized in accordance with embodiments of the invention). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 4, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to query the remote computer to determine if the data was already transmitted by the smart device, responsive to having sent the data to the smart phone (Paragraph 0034, 0040 disclose the vehicle telematics device 110, mobile communications device 116, and/or remote server system 130 provides an interface, such as an application programming interface (API) or web service that provides some or all of the data to third-party systems for further processing.  Access to the interface can be open and/or secured using any of a variety of techniques, such as by using client authorization keys, as appropriate to the requirements of specific applications of the invention) 
and in advance of transmitting the data via the vehicle modem upon re-establishment of the remote cellular connection (Paragraph 0049 discloses the vehicle telematics device can also provide the address (such as IP address and/or port) of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data.  For obtaining data from a remote server system, the mobile communication device can proceed to download the data from the remote server system and store the data locally. Further the mobile communications device provides a notification message informing the vehicle telematics device that a file has been downloaded.  On request from the vehicle telematics device, the file can be transferred from the mobile communications device to the vehicle telematics device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 5, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the query includes a request for an identifier associated with a data (Paragraphs 0049-0050 disclose the vehicle telematics device can also provide the address such as IP address and/or port of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data)  
set most-recently received by the remote computer with regards to a specific vehicle identifier (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) messages. SMS messages for the vehicle telematics device are tagged with metadata identifying that the vehicle telematics device (identify of the vehicle) is to receive the SMS messages and differentiate those messages from SMS messages addressed to the mobile communications device).

a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 6, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the determination that the data was already transmitted is based on comparison of the identifier received responsive to the query with an identifier stored by the processor with respect to the data (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) messages. SMS messages for the vehicle telematics device are tagged with metadata identifying that the vehicle telematics device (identify of the vehicle) is to receive the SMS messages and differentiate those messages from SMS messages addressed to the mobile communications device and differentiate (comparison) those messages from SMS messages addressed to the mobile communications device.  SMS messages addressed to and/or originating from the vehicle telematics device can be stored on the mobile communications device until they can be delivered to the vehicle telematics device and/or sent via a cellular network.  In several embodiments, the mobile communications device stores the SMS message data until a confirmation is received from the vehicle telematics device).

a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).
Regarding claim 7, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the data is also sent responsive to detection of a condition pre-designated as a reporting event (Paragraph 0048 discloses a vehicle telematics device initializes communications via the TCP connection by providing a TCP Data Notify Message to the mobile communications device.  In a number of embodiments, a TCP Data Notify Message can be used to transfer up to 253 TCP data bytes.  Data transmitted via the TCP connection can be retransmitted if not acknowledged within a timeout period, which can be pre-determined and/or determined dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 11, Golenski discloses a vehicle comprising: a processor configured to (Figs. 2-3 disclose a vehicle comprises an on boarding monitoring/control module which includes a processor 302 and a memory 308)
send the data request to the smartphone (Paragraphs 0020, 0032-0034 disclose the wireless device configured to communicate between the vehicle (vehicle diagnostic system) and the remote wireless device. wireless device 402 may be a mobile phone connected to the vehicle communications system 200 via a Bluetooth connection, communicating with the vehicle communications system via Bluetooth transceiver 208.  When a user enters vehicle 400, the user may sync the wireless device 402 and the vehicle communications system 200 according to standard Bluetooth synching procedures.  The vehicle communications system 200 may include a unique Bluetooth ID for use by the wireless device 402 in establishing a Bluetooth connection.  Once the Bluetooth connection is established, the user of the wireless device 402 may communicate with the vehicle communications system 200 (send data to a smartphone in communication with the vehicle processor)),
 including instructions for the smartphone to transmit the data to the remote server, responsive to a determination that the local Wi-Fi connection is unavailable determined based on the search for the local Wi-Fl connection (Paragraphs 0020, 0034 disclose once a user moves more than 10-100 meters from the vehicle 400, the Bluetooth connection is lost.  To avoid this lost connection, the 

Golenski does not disclose the mechanism of search for both a local user smartphone and a local Wi-Fi connection, responsive to a determination that a cellular connection is unavailable for use in transmitting a data request to a remote server via a modem of the vehicle; use a first available of' the cellular connection and the local Wi-Fi connection, to send the data request and instruct the smartphone to delete the data request, when the request has been sent to the local wireless device smartphone, responsive to successfully sending the data request via the cellular or local Wi-Fi connection.

 In an analogous art, Hergesheimer discloses search for both a local user smartphone and a local Wi-Fi connection, responsive to a determination that a cellular connection is unavailable for use in transmitting a data request to a remote server via a modem of the vehicle (Paragraphs 0031, 0034-0037, 0040, 0043, 0049  disclose the telematics units can include a radio transceiver, such as a cellular modem, which can be utilized to communicate with the remote server systems. When a vehicle telematics device is unable to transmit data, radio access interfaces allow the vehicle telematics devices to overcome this issue by sending command data to the mobile communication , use a first available of' the cellular connection and the local Wi-Fi connection, to send the data request (Paragraphs 0034-0037 disclose a variety of devices can utilize tethering techniques to share a data connection, allowing the sharing of a network connection with other devices.  However, in the event that a network connection is not available, even temporarily, tethering techniques cannot be utilized effectively. Paragraph 0033-0034 discloses the radio access interface is intended for use over a Bluetooth connection between the vehicle telematics device and the mobile communications device.  However, any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized in accordance with embodiments of the invention);

and instruct the smartphone to delete the data request, when the request has been sent to the local wireless device smartphone, responsive to successfully sending the data request via the cellular or local Wi-Fl connection (Paragraphs 0034-0037 and 0049-0050 disclose the mobile communications device will store the data until a request to transfer the data is received and/or will delete the data once a File Service Request message is received.  For transmitting data to a remote server system the vehicle telematics device can provide the data to the mobile communications device that then stores the data locally.  The data can then be transmitted from the mobile communications device to the remote server system when a connection is available and/or when a scheduled data transfer time is reached).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 12, the combination of Golenski and Hergesheimer, specifically Golenski disclose wherein the smartphone is an occupant smartphone (Paragraph 0020 discloses wireless device 106a, 106d, smart phone).

Regarding claim 13, the combination of Golenski and Hergesheimer, specifically Golenski disclose wherein the smartphone is a smartphone passing by the vehicle (Paragraph 0037 discloses The vehicle telematics system 100 includes a vehicle telematics device 110 that can communicate with a mobile communications device 116, a vehicle data bus 112, and/or an input/output (I/O) interface 114).

Regarding claim 14, the combination of Golenski and Hergesheimer, specifically Hergesheimer disclose wherein the processor is configured to use only local Wi-Fi connections meeting predetermined specifications to send the data request (Paragraphs 0034-0037 disclose a variety of devices can utilize tethering techniques to share a data connection, allowing the sharing of a network connection with other devices.  However, in the event that a network connection is 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 15, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the specification includes a requirement for a secure connection (Paragraphs 0032-0033 disclose any wired or wireless connection, such as 802.11 wireless network connections and serial connections, can be utilized in accordance with embodiments of the invention. Paragraph 0033-0034 discloses in several embodiments, the radio access interface is intended for use over a Bluetooth connection between the vehicle telematics device and the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 16, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to encrypt the data request before sending the request to the remote server through the local Wi-Fi connection (Paragraph 0049 discloses the vehicle telematics device provides download protocol data to the mobile communications device that defines one or more download protocols to utilize to provide and/or obtain file data from a remote server system.  The vehicle telematics device can also provide the address (such as IP address and/or port) of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data.  For obtaining data from a remote server system, the mobile communication device can proceed to download the data from the remote server system and store the data locally).

a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 17, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the processor is configured to query the remote computer to determine if the data was already transmitted by the smart device, responsive to having sent the data to the smart phone (Paragraph 0034, 0040 disclose the vehicle telematics device 110, mobile communications device 116, and/or remote server system 130 provides visualizing and interacting with the data transmitted and/or received between the systems  and also provides an interface, such as an application programming interface (API) or web service that provides some or all of the data to third-party systems for further processing) 
 and in advance of transmitting the data via the first available of the cellular connection and the local Wi-Fi connection (Paragraph 0049 discloses the vehicle telematics device can also provide the address (such as IP address and/or port) of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data.  For obtaining data from a remote server system, the mobile communication device can proceed to download the data from 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 18, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the query includes a request for an identifier associated with a data (Paragraphs 0049-0050 disclose the vehicle telematics device can also provide the address such as IP address and/or port of the remote server system and any other metadata utilized to transmit and/or receive the data, such as file parameter data) 
 set most-recently received by the remote computer with regards to a specific vehicle identifier, usable to identify whether the data was already transmitted by the smartphone   (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Regarding claim 19, the combination of Golenski and Hergesheimer, specifically Hergesheimer discloses wherein the determination that the data was already transmitted is based on comparison of the identifier received responsive to the query with an identifier stored by the processor with respect to the data (Paragraphs 0049-0050 disclose a vehicle telematics device can send and receive short message service (SMS) messages. SMS messages for the vehicle telematics device are tagged with metadata identifying that the vehicle telematics device (identify of the vehicle) is to receive the SMS messages and differentiate those messages from SMS messages addressed to the mobile communications device and differentiate (comparison) those messages from SMS messages addressed to the mobile communications device.  SMS messages addressed 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hergesheimer to the system of Golenski to provide an invention to facilitate the communication of data using the radio access interfaces, command data can be utilized to direct how and/or when the mobile communications device transmits data to/from the vehicle telematics device and remote server systems.  In this way, the radio access interfaces improve the functioning of the vehicle telematics devices and the mobile communication devices by allowing the vehicle telematics device to communicate data even when 
a network connection is unavailable and to optimize the transmission of data across the network (Paragraph 0034).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Golenski in view of Hergesheimer et al. and further in view of Mitchell et al. (US 2015/0081399 A1).
Regarding claim 8, Golenski and Hergesheimer do not disclose the mechanism of wherein the reporting event includes a vehicle shutdown. 
In an analogous art, Mitchell discloses wherein the reporting event includes a vehicle shutdown (Paragraphs 0125 and 0209 discloses the mechanism of vehicle reporting during vehicle usage, vehicle shut down, vehicle scheduled for maintenance etc.). 


Regarding claim 9, the combination of Golenski, Hergesheimer and Mitchell, specifically Mitchell discloses wherein the reporting event includes a fuel level falling below a predetermined level (Paragraph 0126 discloses fuel data consumption). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitchell to the modified system of Golenski and Hergesheimer to provide a computer system and method for storing and processing GPS data for a plurality of drivers and vehicles to provide activity reports for fleets of driver and vehicles (Abstract, Mitchell). 

Regarding claim 10, the combination of Golenski, Hergesheimer and Mitchell, specifically Mitchell discloses wherein the reporting event includes detection of a condition pre-designated as a maintenance condition (Paragraphs 0125 and 0209 discloses the mechanism of vehicle reporting during vehicle usage, vehicle shut down, vehicle scheduled for maintenance etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mitchell to the modified system of Golenski and Hergesheimer to provide a computer system and method for storing and processing . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torkkola et al. (US 2004/0252027 A1) discloses an apparatus and method for classifying a driver's activity state use sensor data relating to at least one vehicle operating condition to determine driver activity and classify into one of at least two states (Fig. 2). 
Chu et al. (US 2015/0271858 A1) discloses the disclosure discloses a Bluetooth-based system for automatically matching a vehicle-mounted device with a mobile phone terminal (Fig. 1). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached M-F 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROMANI OHRI/Primary Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413